Citation Nr: 0612154	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in September 
2002.

These issues were previously remanded for additional 
development by Board action dated in August 2003.  By a 
September 2005 rating decision, a 20 percent rating was 
awarded for service-connected hemorrhoids.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by persistent 
bleeding and fissures.

2.  The veteran's sinuses are normal and clear, with no 
abnormality.


CONCLUSIONS OF LAW

1.  An increased rating for hemorrhoids is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.7, 4.114 (2005).

2.  The criteria for a compensable rating for service-
connected sinusitis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.97 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran has a history of bleeding hemorrhoids.  A March 
2005 treatment note by the veteran's private physician, E.K., 
M.D., noted that the veteran complained of significant blood 
in his stool.  Examination showed fissures.  Dr. K. noted 
these results in a letter dated four days later.  He also 
noted that it was imperative that the veteran have his 
hemorrhoidal bleeding permanently controlled by a 
hemorrhoidectomy.  Dr. K. noted that this surgery would once 
and for all eliminate the majority or all of the veteran's 
rectal bleeding, which was necessary in order to allow 
colonoscopies for regular screening for colon polyps.  

The veteran was thereafter afforded a VA examination in July 
2005.  That examination revealed a very large thrombosed 
hemorrhoid, and a very strong positive hemoccult with 
control.  There was no excess tissue noted on digital 
examination.  The examiner diagnosed thrombosed external 
hemorrhoids along with internal hemorrhoids, with chronic 
rectal pains and rectal bleeding, which was described as 
moderate to severe.

Hemorrhoids are rated utilizing Diagnostic Code 7336.  38 
C.F.R. §  4.114.  A non-compensable rating is for application 
when external or internal hemorrhoids are mild or moderate.  
A 10 percent rating is for application when hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
rating, the highest schedular rating available, is for 
application when there is persistent bleeding and with 
secondary anemia, or with fissures.

Based on the findings reported by Dr. K., and as corroborated 
by the July 2005 VA examination, the RO increased the 
veteran's rating for hemorrhoids to 20 percent, the highest 
schedular rating available for hemorrhoids.  Hemorrhoids are 
specifically listed in the schedule, so the Board may not 
turn to other schedular criteria to consider a higher rating.  
38 C.F.R. § 4.20 (2005) (only when a condition is unlisted 
may VA turn to criteria analogous to the disability at 
issue).  Nevertheless, consideration may be given to whether 
a rating higher than 20 percent is warranted based on 
extraschedular criteria.

The Board has considered whether a rating is warranted based 
on criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that hemorrhoids have resulted in 
frequent periods of hospitalization or in marked interference 
with employment (beyond that contemplated by the schedule).  
§ 3.321.  It is undisputed that this disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
In fact, the veteran experiences the exact symptoms 
contemplated by the criteria for the 20 percent rating; there 
is nothing unusual about his disability.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  An increased rating is not warranted.

Turning to the veteran's claim of a compensable award for his 
service-connected sinusitis, the Board notes that the record 
shows frequent complaints attributed to sinus infections 
evidenced by constant runny nose and blockage of the nose, 
sometimes accompanied by headaches.  The veteran was afforded 
a VA examination in April 2003.  The examiner noted that he 
had reviewed the veteran's service medical records (SMRs) and 
VA case file.  X-rays taken that day showed good aeration of 
the frontal, ethmoid, maxillary, and sphenoid sinuses.  There 
was minimal haziness to the frontal sinuses compatible with 
mild inflammatory change.  The other paranasal sinuses were 
clear.  The examiner diagnosed mild sinusitis as documented 
on x-ray.  The examiner noted, however, that it appeared to 
him that the symptoms the veteran and his wife described to 
him appeared to be chronic and recurrent rhinitis, as opposed 
to sinusitis.

The veteran was afforded another examination given in July 
2005 by a different VA physician.  CT examination showed 
normal and clear paranasal sinuses with no sign of air-fluid 
levels, mass lesions, or mucosal thickening.  Sinus walls 
were intact.  There were no abnormalities seen, including no 
nasoseptal deviation.  Nasopharyngeal soft tissues showed no 
abnormality.  The examiner reviewed the CT scan himself, and 
noted no pathology whatsoever involving the paranasal 
sinuses, with the exception of an enlarged right inferior 
turbinate.  The examiner concluded that the CT scan of the 
paranasal sinuses "was perfect," with "absolutely no 
evidence of chronic sinusitis present."  The examiner's 
diagnosis was chronic rhinitis.

The veteran's sinusitis has been rated utilizing Diagnostic 
Code 6510, chronic pansinusitis.  38 C.F.R. §  4.97.  A non-
compensable rating is for application when sinusitis is 
detected by x-ray only.  A 10 percent rating is for 
evaluation when there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode is defined by the regulation as one 
that requires bed rest and treatment by a physician.

Here, the medical evidence of record shows that the symptoms 
described by the veteran are related to chronic rhinitis, and 
not to sinusitis.  Two VA examiners have reached the same 
medical conclusion, based on the symptoms described by the 
veteran and on x-ray and CT scan examination.  Thus, applying 
the foregoing criteria for evaluating sinusitis, the 
veteran's service-connected sinusitis disability does not 
cause symptoms that warrant a compensable rating.  In short, 
there is no evidence of record showing the requisite 
sinusitis episodes necessary to warrant a compensable 
evaluation.  

The veteran has testified that he has had a long history of 
what he has described as sinus-related symptoms.  The 
veteran, as a layperson, is qualified to describe the 
symptoms he experiences.  Nevertheless, there is no evidence 
of record showing that he has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to source of the symptoms he 
experiences.  Put another way, he is not qualified to 
determine that the symptoms he experiences are related to his 
service-connected sinusitis, rather than his diagnosed 
rhinitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).  Thus, the board finds the 
medical opinions of the two VA examiners to be more probative 
than the lay opinion of the veteran.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this increased rating claim.  As with the 
hemorrhoid issue, there is no suggestion that the veteran's 
symptoms due to sinusitis, if any, cause problems that would 
allow for consideration of extraschedular criteria.  
38 C.F.R. § 3.321.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, and in a follow-up notification dated in April 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for these two 
service-connected disabilities, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and five supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
issue is not now before the Board.  Consequently, a remand of 
the increased rating issues is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased rating for hemorrhoids is denied.

Entitlement to an increased rating for sinusitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


